Citation Nr: 1046608	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-14 780	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a skin disorder of the hands, arms, and shoulders.

2.  Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, right lower extremity, prior to April 10, 
2007.

3.  Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity.

4.  Entitlement to service connection for diabetic neuropathy of 
the right upper extremity secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in October 2010 
when they were remanded to afford the Veteran a hearing and for 
additional evidentiary development.  


FINDINGS OF FACT

1.	The Veteran had active duty service from February 1964 to 
December 1967 and from January 1968 to December 1973.  

2.	On December 1, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


